[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 230 
June 2, 1942. The Opinion of the Court was delivered by
The order of Judge Bellinger in this case bears evidence of thorough study and logical conclusion. In our judgment he has reached the correct disposition of the issues involved, and it would be useless for us to add anything to it.
It is affirmed, and it is ordered that it be reported as the judgment of this Court.
MESSRS. ASSOCIATE JUSTICES FISHBURNE and STUKES, and CIRCUIT JUDGES PHILIP H. STOLL and E.H. HENDERSON, ACTING ASSOCIATE JUSTICES, concur.